 In' the MatterOf INTERNATIONAL SHOECOMPANY, EMPLOYERandUNITED SHOE WORKERS OF AMERICA, C. I.0.,PETITIONERCase No. 17-R-1800.-Decided July 23, 1947Mr. A. G. Eberle,of St. Louis, Mo., for the Employer.Messrs. Dave WilsonandHerbert N. Long,of St. Louis, Mo., forthe Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at JeffersonCity,Missouri, on June 5, 1947, before William J. Cassidy, hearingofficer.The hearing officer's rulings made at the hearing are free-from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TFIE BUSINESS OF TILE EMPLOYERInternational Shoe Company, a Delaware corporation, is engagedin the business of manufacturing shoes. Its headquarters and gen-.eral office is located at St. Louis, Missouri.It operates in excess of 50plants located in various States. Its Bolivar Street plant in Jeffer-son City, Missouri, with which we are here concerned, fabricates ju-venile Goodyear welt shoes, Dun Deer shoes, and Boy Scout moccasinkits.During the past year, the Employer at its Bolivar Street plantused raw materials valued in excess of $500,000, of which a sub-stantial portion came from points outside the State of Missouri.During the same period, the Employer at its Bolivar Street plantmanufactured shoes valued- at more than $500,000, all of which were:shipped to St. Louis, except for shipments of Boy Scout moccasinkits which were sent to points directed by the buyer.The Employer admits and Ave find that it is engaged in commerce-within the meaning of the National Labor Relations Act.74 N. L. R. B., No. 118.608 INTERNATIONAL SHOE COMPANYIf. THE ORGANIZATION INVOLVED609The Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all produc-tion and maintenance employees at the Employer'sBolivar Streetplant, JeffersonCity,Missouri,excluding office and clerical employees,bonded watchmen,instructors,and all or any other supervisory em-ployees,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer contends that an election would be inappropriate atthe present time because it is changing operations at its Bolivar Streetplant, and the change will cause an expansion in the number of em-ployees in the unit.The record shows that the Bolivar Street plant manufactures DunDeer shoes, Boy Scout kits, and juvenile welt shoes.A temporary plantin Houston, Missouri, performs part of the manufacturing operations,on the Dun Deer shoes, but this temporary arrangement will terminatewhen the permanent plant being built at Houston is completed.Whenthe Houston plant is completed, about January 1, 1948, all Dun Deerand Boy_ Scout kit operations will be transferred there, and onlyjuvenile welt shoes will be manufactured at the Bolivar Street plant.There are now about 300 production and maintenance employees atthe Bolivar Street plant, of whom about 237 are working on weltshoes.When the Bolivar-Street plant is fully converted to welt shoeoperations, the Employer's anticipated pay roll will be about 460 em-ployees.In addition to the 237 employees already working on welt1 On the April 17 pay roll there were 202 employees working on welt shoes.Prior tothe hearing,ftbout 35 additional people'ere hired to work on welt shoes. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDshoes the Employer will retain at the Bolivar Street plant many of theother employees whose skills can be utilized or whose present dutieswill remain substantially the same after the change to exclusive weltshoe operations.It appears, therefore, that the group of employeesnow working on welt shoes, plus those presently employed at otheroperations and who will be retained when the Employer's BolivarStreet plant is converted, constitutes a representative group and over50 percent of the total anticipated pay roll.We shall adhere to ourusual policy in such circumstances, and direct an immediate election.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with International Shoe Company, Bol-ivar Street plant, Jefferson City, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll pe-riod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Shoe Workersof America, C. I. 0., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.2Matter of Pioneer Tool and Engineering Company,62 N. L. R. B.1435;Matter ofPatapsco Scrap Corporation,69 N. L. R B. 911;Matter of John Deere Dubuque TractorCompany, 72 N.L. R. B. 656;Matter of Textron,Incorporated,73 N. L.R. B. 393;Matterof Thompson Products,Inc.,73 N. L. R.B. 548.